Title: From George Washington to Battaile Muse, 1 August 1786
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon Augt 1st 1786

Not till within these two days did your letter of the 11th of last Month get to my hands. I have sent your advertisement to the Printer and as soon as the number of copies are struck they shall be forwarded to you. My former letter containing my sentiments respecting the flour at my mill, I have done nothing in it since rather wishing that you would pursue your own judgment with respect to the sale than to derive any price from me. Neither wheat or flour has started in price that I have heard of as yet.
Your order for Fifty pounds on Colo. Geo. Gilpin which I hereby acknowledge the receipt of will be presented in a day or two.
The Hites can have no claim, I conceive, to the small tract of 183 Acres on which Bailey lives. that was a piece of land which lay waste, after all the surrounding Lands were taken up & Patented and granted without the interference of any one. Nor do I think the determination in favor of the Hites can possibly affect the other Land on Bullskin, because it is in proof that this Land was sold by old Joist Hite to one Lewis Thomas who sold it to Captn George Johnson and is so recited in the Deed from the Proprietors Office—In the former Trial these matters were adduced as evidence; which evidence I suppose is of record; I have in answer to a letter on this head, written to Thornton Washington who lives on part of the Land and who I hope (for I have no idea of attending the Commissioners) will take care of his as well as my interest in this business—if you can assist him in it I shall be obliged to you. I have not had time yet to examine Colo. Fairfax’s Land Papers—nor would I incline to entrust them to any casual conveyance where their can be the remotest danger of delay or miscarriage—If you call here, as intimated, I will

deliver them to you without the formallity of an order from Colo. Nicholas—your receipt for them will satisfy me.
I am very well-satisfied with your settlement with Mr Crane—and I am pleased to hear you had so much better luck with your Clover Seed than I had with that you sent me which was sowed as soon as I got it last fall in a piece of the best ground I had on purpose to raise Seed, not one of wch was up the middle of May when I put the same ground in Timothy—the disappointment I would not have sustained for fifty pounds because fifty pounds will not buy me as much Seed as I expected to raise from the four Acres on which I sowed the bushel of defective Seed which has occasioned me the loss of a Season. I am Sir your Very Hble Servt

Go: Washington

